The opinion of the court was delivered by
WilsoN, J.
The general question in this case is whether the woting of the money by the legislature and the receipt of it by the plaintiff, operated as'a payment of, or legal offset to, the plaintiff’s *178demand for services rendered by Mm for the defendant under the contract. Whether the defendant can avail himself of the defense set up, must depend upon the terms and effect of his contract with the plaintiff, and the construction to be given the resolution under which the plaintiff received the money. The plaintiff by the terms of the contract was obligated to attend each daily session of the senate during that general session and report to the defendant the proceedings of that body. There is nothing in the terms of the contract, as disclosed by the bill of exceptions, tending to show that the plaintiff was obligated to continue in the service of the defendant any longer each day than was necessary to obtain and furnish the defendant a correct report, or copy of the plaintiff’s report, of the proceedings of the session. The plaintiff was, therefore, at liberty to engage to furnish and furnish other newspaper publishers with as many copies of his reports as his time would allow consistently with the service he had obligated himself to perform for the defendant. The plaintiff, by consent of the senate, commenced reporting their proceedings, and furnished the defendant with a copy of each daily session of them, to the satisfaction of the defendant. This constituted full performance by the plaintiff of his contract, and the defendant became indebted to the plaintiff for the stipulated price. The legislature, at the close of the session, without solicitation from the plaintiff, and, it would seem, without any idea or thought as to whether the plaintiff was relying upon other parties for compensation as reporter, and without making such inquiry as prudent men would make in their own private matters, or such as would have disclosed the liability of other parties to pay the reporters, assumed that the reporters of both branches of the legislature were depending upon the generosity of that body, and passed the following resolution, viz.: “ That the reporters of the senate and house receive from the state, for their services the present session, the same pay as is allowed to members of the general assembly.” Upon the authority of this resolution, the state treasurer tendered to the several reporters (including the plaintiff), and they severally received and receipted, the money which the resolution provided for them. The plaintiff received the money as an act of generosity on the part of *179tbe legislature, as a matter personal to bimself, and not in satisfaction of any debt which the defendant or any other person had incurred by special contract for copies of the plaintiff’s reports for publication.
Upon the facts of this case, there is evident equity in favor of the -defendant, to have some allowance on the plaintiff’s demand, in consideration of the money so received from the state. The equity in favor of the defendant is, perhaps, no stronger than it is in favor of the other newspaper publishers who obtained reports of those proceedings through the agency of the plaintiff, and from others whom the general assembly recognized as reporters. But we have not been able to devise any means by which the defendant could avail himself of that money as a defense to this suit. There is no privity of contract between the plaintiff or the defendant and the state. The legislature did not pay the money to the plaintiff in satisfaction of his claim against the defendant, for they had no knowledge of any arrangement or contract between these parties in respect to reporting their proceedings, nor that any liability had been incurred by other parties to the reporters. It is true that the defendant and other newspaper publishers received the proceedings through the agency of the plaintiff and other reporters ; but it is plain, from the resolution under which the money was paid, that the word reporters, as used in that resolution, means the young men who appeared in the senate chamber, or hall of the house, and .acted, and were known and recognized by the general assembly, as reporters of their proceedings. Neither the defendant nor Willard nor Atkins is known or recognized by the resolution. The notice to the plaintiff and other reporters to appear, and receive and receipt the money, shows how it was understood at that time by officers of the state. If the legislature had intended to pay the newspaper publishers where they had employed and agreed to pay the reporters, or intended that payment to the reporters should inure to the benefit of such newspaper publishers as had incurred a liability to the reporters for copies of the proceedings, some provision of the kind would have been inserted in the resolution.
We find no error in the proceedings of the-county court, and the judgment of that court is affirmed.